DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-12, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulen et al. [U.S. 2010/0330824].
Regarding claim 1, Ulen discloses an apparatus, comprising: a pluggable module (fig. 3a; 300) with one or more conductive contacts (contacts of 300 that press against contacts of socket 140); a machine learning assembly (300 is a CPU, so there will be some degree of a machine learning assembly residing in 300) residing in the pluggable module (300); and a clip (fig. 1; 110, 120, 200) comprising a geometry for: aligning the one or more conductive contacts (contacts of 300 that press against contacts of socket 140) of the pluggable module (300) with one or more conductive contacts (fig. 1; contacts of 140 are the contacts of the substrate 130) of the a substrate (fig. 1; 130); and pressing the pluggable module (300) against the substrate (130) to secure the pluggable module (300) to the substrate (130).

Regarding claim 2, Ulen discloses wherein the clip (110, 120, 200) comprises one or more pressure points (fig. 3a; 310) for providing the pressure to a first portion (fig. 3a; flange of 300) of the pluggable module (300) in order to secure a second portion (bottom side of 300) of the pluggable module (300) to the substrate (130).

Regarding claim 5, Ulen discloses wherein the clip (110, 120, 200) is permanently affixed (once screwed down) to the substrate (130).

Regarding claim 6, Ulen discloses wherein the clip (110, 120, 200) is removable (removing screws from 157) from the substrate (130) and reattachable (reattaching screws to 157) to the substrate (130).
 
Regarding claim 8, Ulen discloses a method, comprising: inserting a smart object module (300) into a clip (110, 120, 200) or housing; and attaching the clip (110, 120, 200) or the housing to a substrate (130), motherboard, panel, appliance, or machine, wherein the clip (110, 120, 200) or the housing provides pressure to a first portion (flange of 300) of the smart object module (300) and provides pressure to a first portion (fig. 1; top surface of 130) of the substrate (130), motherboard, panel, appliance, or machine in order to secure a second portion (bottom side of 300) of the smart object module (300) to a second portion (fig. 1; 142) of the substrate (130), the motherboard, the panel, the appliance, or the machine, the second portion (bottom side of 300) of the smart object module (300) being opposite to the first portion (flange of 300) of the smart object module (300) and the second top surface of 130) of the substrate (130), motherboard, pane, appliance, or machine.

Regarding claim 9, Ulen discloses the clip (110, 120, 200) or the housing to the substrate (130), the motherboard, the panel, the appliance, or the machine before inserting the smart object module (300) into the clip (110, 120, 200) or the housing.

Regarding claim 10, Ulen discloses wherein the clip (10, 120, 200) is capable of securing multiple instances (mating and unmating) of the pluggable module (300) to each other (300 to interpreted clip) and to the one or more conductive contacts (contacts of 140) of the substrate (130).

Regarding claim 11, Ulen discloses an apparatus, comprising: a pluggable module (300); a machine learning assembly (300 is a CPU, so there will be some degree of a machine learning assembly residing in 300) in the pluggable module (300); and a clip (110, 120, 200) configured to: receive the pluggable module (300); receive at least one portion (140) of a substrate (130); and provide pressure to the pluggable module (300) to secure the pluggable module (300) to the at least the one portion (140) of the substrate (130).

Regarding claim 12, Ulen discloses wherein the clip (110, 120, 200) is further configured to align one or more conductive contacts (contacts of 300 that press against contacts of socket 140) of the pluggable module (300) with one or more conductive contacts (contacts of 140) of the substrate (130).

another example of 300 can connect to 130).

Regarding claim 16, Ulen discloses wherein the first instance (300) of the pluggable module (300) has a first machine learning assembly (300 is a CPU, so there will be some degree of a machine learning assembly residing in 300) and the second instance of the additional pluggable module (another example of 300 can connect to 130) has a second machine learning assembly.

Regarding claim 18, Ulen discloses wherein the clip (110, 120, 200) comprises a zero insertion force (ZIF) socket or receptacle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ulen et al. [U.S. 2010/0330824] in view of Lescoat [U.S. 6,086,425].
Ulen discloses all of the claimed limitations except wherein the clip comprises one of a secure digital (SD) port or a universal serial bus (USB) port.
However Lescoat teaches wherein the clip comprises electronic memory card (fig. 5; 52 is an electronic memory card) port (fig. 5; 54, 62, 68, 69).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ulen et al. [U.S. 2010/0330824].
Ulen discloses wherein the clip (110, 120, 200) is capable of securing the pluggable module (300) to one or more conductive contacts (contacts of 140) of the substrate (130).
Ulen does not disclose connecting at least one other pluggable module to the one or more conductive contacts of the substrate.
However it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate connecting at least one other pluggable module to the one or more conductive contacts of the substrate since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of optimizing data transfer in a device by allowing an addition pluggable module to connect at the same time.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulen et al. [U.S. 2010/0330824] in view of Ho [U.S. 2014/0370752].
Regarding claim 13, Ulen discloses all of the claim limitations except wherein the clip is further configured to receive multiple instances of the pluggable module and to connect one or more conductive contacts of the multiple instances of the pluggable module to the one or more conductive contacts of the substrate.
two mating plugs that would mate with 203, see fig. 3) and to connect one or more conductive contacts (contacts of the mating plugs) of the multiple instances of the pluggable module (mating plugs) to the one or more conductive contacts (fig. 2; 92, 33) of the substrate (fig. 1; 9).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the clip being further configured to receive multiple instances of the pluggable module and to connect one or more conductive contacts of the multiple instances of the pluggable module to the one or more conductive contacts of the substrate as suggested by Ho for the benefit of optimizing data transfer in a device by allowing an addition pluggable module to connect at the same time.

Regarding claim 20, Ulen discloses all of the claim limitations except wherein the clip is further configured to secure the pluggable module and an additional pluggable module to opposing sides of the substrate.
However Ho teaches wherein the clip (2) is further configured to secure the pluggable module (mating plug that would mate with one 203, see fig. 3) and an additional pluggable module (another mating plug that would mate with the other 203, see fig. 3) to opposing sides (fig. 2; left and right sides of 9) of the substrate (9).
Therefore it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to incorporate the clip is further configured to secure the pluggable module and an additional pluggable module to opposing sides of the substrate as suggested by Ho for the benefit of providing an improved compact connector to decrease the overall size of a device.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ulen et al. [U.S. 2010/0330824] in view of Wan et al. [U.S. 7,731,535].
Ulen discloses all of the claim limitations except the clip enables multiple instances of the pluggable module to connect with each other while connecting at least one of the pluggable modules to one or more conductive contacts of the substrate.
However Wan teaches wherein the clip (fig. 2; 14, 15) enables multiple instances of the pluggable module (fig. 2; 111, 12a, 13a, 112, 12b, 13b, 113) to connect with each other (111 and 113 are connected to 112) while connecting at least one of the pluggable modules (111, 12a, 13a) to conductive contacts (fig. 2; contacts of A that connects with 12a and 13a) of the substrate (fig. 2; A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the clip enables multiple instances of the pluggable module to connect with each other while connecting at least one of the pluggable modules to one or more conductive contacts of the substrate as suggested by Wan for the benefit of upgrading a device to connect with a plurality peripheral devices at once in order to expand the application of use of a connector.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ulen et al. [U.S. 2010/0330824] in view of Little et al. [U.S. 2015/0229077].
Regarding claims 21 and 22, Ulen discloses all of the claim limitations except wherein a first portion of the clip is disposed below the substrate and a second portion of the clip is disposed over the pluggable module [claim 21]; wherein: a first portion of the clip is disposed below the substrate; a second portion of the clip is disposed over the pluggable module; and the apparatus further comprises a compliant layer located between the first portion of the clip and the substrate [claim 22].
Regarding claims 21 and 22, Little teaches a first portion (fig. 2; 95) of the clip (fig. 2; 56, 95) is disposed below the substrate (fig. 2; 100, see figs. 7, 7a) and a second portion (fig. 3; section of 56 that covers the top of 52) of the clip (56, 95) is disposed over the pluggable module (fig. 3; 52, 54); wherein: a first portion (95) of the clip (56, 95) is disposed below the substrate (100); a second portion (section of 56 that covers the top of 52) of the clip (56, 95) is disposed over the pluggable module (52, 54); and the apparatus further comprises a compliant layer (fig. 7; 37) located between the first portion (95) of the clip (56, 95) and the substrate (100).
Therefore it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to incorporate a first portion of the clip is disposed below the substrate and a second portion of the clip is disposed over the pluggable module and the apparatus further comprises a compliant layer located between the first portion of the clip and the substrate as suggested by Little for the benefit of improving the mechanical strength of different parts of a connector once assembled.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 11 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831